United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3740
                                  ___________

Bridget Jones,                          *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Reliant Energy - ARKLA,                 *
                                        *
            Defendant - Appellee.       *
                                   ___________

                            Submitted: April 18, 2003

                                 Filed: July 15, 2003
                                  ___________

Before BOWMAN, RICHARD S. ARNOLD and BYE, Circuit Judges.
                          ___________

BYE, Circuit Judge.

      Bridget Jones appeals the district court's1 adverse grant of summary judgment
dismissing her claim of race discrimination against Reliant Energy-ARKLA. We
affirm.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
                                          I

       Jones, an African-American, was hired by ARKLA (Reliant Energy's [Reliant]
predecessor) in 1990 as a Customer Service Representative in its Pine Bluff,
Arkansas, customer service office. ARKLA was later purchased by Reliant and
reorganized. As part of the reorganization, Reliant closed the Pine Bluff office in
April 1999. Before the Pine Bluff office closed, Jones applied for and received
training as a Training Champion whose duties included training Reliant's employees
to use its new Systems Application Processor computer system. After becoming a
Training Champion, Jones traveled in-state to Little Rock, Benton, Jacksonville,
Conway, Monticello and out-of-state to Shreveport, Louisiana, on behalf of the
company. Jones rotated between these various locales within the company until given
a permanent assignment in Reliant's Monticello office in March 2000. Jones
continued to reside in Pine Bluff and commuted daily to Monticello. In June 2001,
Jones requested and received a permanent position at Reliant's Pine Bluff Warehouse.
Jones continues to be employed by Reliant.

       Beverly Terry, a Caucasian, also worked at the Pine Bluff customer service
center until it closed in April 1999. After Pine Bluff closed, she was transferred to
a position in Little Rock dealing with customer accounts that were in bankruptcy.
Reliant contends Terry's position in Little Rock was eliminated when it decided to
move all bankruptcy accounts to Shreveport. Because she was not offered a new
position, Terry was terminated and received a lump sum severance package.

      Jones disputes such factual assertions and argues Terry's position was never
eliminated. Rather, it was transferred and Terry could have retained the position had
she been willing to relocate. Jones argues she was discriminated against because she
was not given the option of accepting a severance package instead of relocating, as
was Terry.



                                         -2-
       Jones sued for race discrimination in employment under 42 U.S.C. § 1981 and
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. Reliant
moved for but was denied summary judgment because of unresolved fact issues
relating to Jones's eligibility for severance. Reliant renewed its motion for summary
judgment arguing Jones failed to show an adverse employment action as a result of
Reliant's failure to offer her a severance package. Upon reconsideration, the motion
for summary judgment was granted. On appeal, Jones argues the district court erred
in finding the failure to offer a severance package cannot constitute an adverse
employment action.

                                          II

       This court reviews the district court's grant of summary judgment de novo.
Spears v. Missouri Dep't of Corr. & Human Res., 210 F.3d 850, 853 (8th Cir. 2000).
"Summary judgment is proper where the evidence, when viewed in the light most
favorable to the nonmoving party, indicates that no genuine issue of material fact
exists and that the moving party is entitled to judgment as a matter of law." Id.

       To establish a prima facie case of disparate treatment in a race discrimination
claim, the plaintiff must show 1) she is within the protected class, 2) she was
qualified to perform her job, 3) she suffered an adverse employment action, and 4)
non-members of her class, e.g., white employees, were treated differently. Breeding
v. Arthur J. Gallagher & Co., 164 F.3d 1151, 1156 (8th Cir. 1999).

       "An adverse employment action is a tangible change in working conditions that
produces a material employment disadvantage." Spears, 210 F.3d at 853.
"Termination, reduction in pay or benefits, and changes in employment that
significantly affect an employee's future career prospects meet this standard." Id.




                                         -3-
       Jones does not argue she suffered a reduction in responsibilities or pay. Nor
does she argue relocation constitutes an adverse employment action. See Spears, 210
F.3d at 852 (holding a relocation to another correctional facility within the same
system not an adverse employment action because there was no impact on title,
salary, benefits or other material aspect of employment); Hoffman v. Rubin, 193 F.3d
959, 964 (8th Cir. 1999) (holding relocation from Chicago to St. Paul not an adverse
employment action). Instead, Jones contends she suffered an adverse employment
action because she was not permitted to take advantage of a benefit provided by
Reliant, i.e., severance pay. We disagree.

       We have previously declined to find an employer's failure to give severance
benefits constitutes an adverse employment action. In Cooney v. Union Pacific R.R.
Co., 258 F.3d 731, 733-34 (8th Cir. 2001), the plaintiffs were a group of railroad
employees who applied for but were refused a buyout/severance package. The
plaintiffs were not selected for the buyout/severance program and each of them
continued to work for the company at the same rate of pay and with the same level of
responsibilities. The plaintiffs sued arguing the company's process for selecting
participants for the buyout violated the Age in Employment Discrimination Act of
1967. The plaintiffs argued the buyout program or severance package was a benefit,
and the company's refusal to award those benefits constituted an adverse employment
action. Id. at 734-35. On appeal, this court held that employees who are denied
severance but retain their jobs have not suffered an adverse employment action.
"Even if the buyouts can be characterized as benefits, we do not believe the denials
caused appellants to suffer an adverse employment action." Id. at 735 (citing EEOC
v. Sears Roebuck & Co., 883 F.Supp. 211, 214 (N.D. Ill. 1995) (holding employees
who declined voluntary severance pay and retained jobs under same terms and
conditions had not suffered an adverse employment action)).

      An employee claiming discrimination in a severance pay case "may make out
a prima facie case of employment discrimination by showing . . . she was subject to

                                        -4-
an adverse employment action involving severance pay . . . ." McGuinness v. Lincoln
Hall, 263 F.3d 49, 53 (2d Cir. 2001). Jones contends Reliant's refusal to offer her the
option of severance versus transfer resulted in an adverse employment action. An
employer's failure to award severance benefits, however, is not an adverse
employment action. Cooney, 258 F.3d at 733-34. Nor is an employer's decision to
transfer an employee an adverse employment action. Spears, 210 F.3d at 852;
Hoffman, 193 F.3d at 964. Consequently, the failure to give an employee the option
of choosing between two non-adverse employment actions - in other words, the
employer's decision to make the choice itself - cannot transform the outcome into an
adverse employment action. We recognize Jones would have preferred termination
with severance instead of transfer. We will not, however, interfere with Reliant's
decision to maintain Jones's employment even if it offered other employees a choice.
Any other holding would lead to the absurd result that Jones suffered an adverse
employment action because she was not fired.

                                          III

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-